DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Introduction
The following is a non final Office Action in response to Applicant’s RCE submission filed on 9/20/2022.  Currently claims 1-6, 8-13, and 15-19 are pending and claims 1, 8, and 15 are independent.  Claims 1, 8, and 15 have been amended from the previous claim set dated 6/9/2022.  No claims have been added and claims 7, 14, and 20 have been cancelled.

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/20/2022 has been entered.
 



Response to Amendments
Applicant’s amendments are acknowledged and necessitated the new grounds of rejection in this Office Action.  In light of the amendments, the 35 USC § 103 rejections are withdrawn.  They are withdrawn because none of the prior art of record, taken individually or in combination, teach the claimed invention as detailed in (now amended) independent claims 1, 8, and 15, wherein the novelty of the claimed invention is in the combination of limitations and not in any single limitation.

	

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 8-13, and 15-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea), specifically an abstract idea, without significantly more.  With respect to claims 1-6, 8-13, and 15-19, following the Supreme Court’s framework set forth in Alice and Mayo and the 2019 Revised Patent Subject Matter Eligibility Guidance, the inquiry for patent eligibility follows two steps: Step 1: Does the claimed invention fall within one of the four statutory categories of invention? Step 2A (Prong 1): Is the claim “directed to” an abstract idea?  Step 2A (Prong 2): Is the claim integrated into a practical application? Step 2B: Does the claim recite additional elements that amount to “significantly more” than the abstract idea?
In accordance with these steps, the Examiner finds the following:
Step 1: Claim 1 and its dependent claims (claims 2-6) are directed to a statutory category, namely a method.  Claim 8 and its dependent claims (claims 9-13) are directed to a statutory category, namely an article of manufacture.  Claim 15 and its dependent claims (claims 16-19) are directed to a statutory category, namely a system/machine.  
Step 2A (Prong 1): Claims 1, 8, and 15, which are substantially similar claims to one another, are directed to the abstract idea of “Certain methods of organizing human activity”, or more particularly, “Concepts relating to managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions, scheduling) (See MPEP 2106).”  In this application that refers to using a computer system to manage and analyze the process of catching the bus.  To clarify this further, the Applicant’s disclosed invention is a conceptual system meant to perform the same function that a bus rider does with regards to their regular commute.  The abstract elements of claims 1, 8, and 15, recite in part “Receive request…Retrieve data…Determine capacity…Determine if threshold exceeded……Compute boarding time…Transmit time…”.  Dependent claims 2, 9, and 16, which are substantially similar claims to one another, add to the abstract idea the following limitation which recites in part “Request includes…”.   Dependent claims 3, 10, and 17, which are substantially similar claims to one another, add to the abstract idea the following limitation which recites in part “Bus data includes…”.  Dependent claims 4 and 11, which are substantially similar claims to one another, add to the abstract idea the following limitation which recites in part “Bus stop data includes…”.  Dependent claims 5, 12, and 18, which are substantially similar claims to one another, add to the abstract idea the following limitations which recite in part “Retrieve data……”.  Dependent claims 6, 13, and 19, which are substantially similar claims to one another, add to the abstract idea the following limitations which recite in part “Determine estimated time…Estimate late arrival…Assign time…Compute time…Transmit time…”.  All of these additional limitations, however, only serve to further limit the abstract idea, and hence are nonetheless directed towards fundamentally the same abstract idea as independent claims 1, 8, and 15.  
Step 2A (Prong 2):  Independent claims 1, 8, and 15, which are substantially similar claims to one another, do not contain additional elements that effectively integrate the exception into a practical application of the exception.  These claims do include the limitation that recites in part “Processors…Storage media…program instructions…Sensor…” which limits the claims to a networked/computer based environment, but this is insufficient with respect to a practical application (See MPEP 2106.05(f)).      
Additionally, dependent claims 2-6, 9-13, and 16-19 do not include any additional elements to conduct a further Step 2A (Prong 2) analysis.
Step 2B: Independent claims 1, 8, and 15, which are substantially similar claims to one another, include additional elements, when considered both individually and as an ordered combination, which are insufficient to amount to significantly more than the judicial exception.  The additional elements of these claims recite in part “Processors…Storage media…program instructions…sensors…”.  These items are not significantly more because these are merely the software and/or hardware components used to implement the abstract idea (manage and analyze the process of catching the bus) on a general purpose computer (See MPEP 2106.05(f)).  This is exemplified in the Applicant’s specification in [0051] – “These computer readable program instructions may be provided to a processor of a general purpose computer.”  
Additionally, dependent claims 2-6, 9-13, and 16-19 do not include any additional elements to conduct a further 2B analysis.
Accordingly, whether taken individually or as an ordered combination claims 1-6, 8-13, and 15-19 are rejected under 35 USC § 101 because the claimed invention is directed to a judicial exception, an abstract idea, without significantly more.	


Response to Arguments
Applicant's arguments filed 9/20/2022 have been fully considered but they are not persuasive and/or are moot in light of the new rejections addressed above.
Regarding the arguments related to the 35 USC § 101 rejections, as addressed above according to the 2019 USPTO guidance for 35 USC § 101 rejections, the Examiner maintains that the claimed invention is an abstract idea, without significantly more, and not integrated into a practical application.  
Applicant first argues that the claimed invention does not fall into the enumerated bucket of organizing human activity.  Examiner finds this unpersuasive because the claimed invention is interpreted under BRI as a way of conveying information to a rider of a bus in order for them to better manage their ridership.  Under this interpretation, the claims are determined to be “organizing human activity.”
The Applicant also makes numerous arguments as to how the claimed invention is further integrated into a practical application by addressing the improvement to the efficiency of public transportation.  While this improvement to the efficiency might be an improvement to the business process of managing public transportation, and as such, have practical applicability, this practical applicability is not synonymous with USPTO guidance. Specifically, the claimed invention needs have significant additional elements as to where the claimed invention is effectively integrated into those additional elements.  The claims as written do not currently accomplish that.  Examiner would suggest including and claiming additional structural elements to where the claimed invention (i.e. the information management system) is clearly integrated into a bus stop or a bus itself.  Additional elements such as benches, shelters, monitors attached to the shelters, signs, etc. would more clearly show integration into the practical application of a bus stop.   
Finally, applicant argues that there are significant additional elements to where the claimed invention has significantly more.  This is unpersuasive because the additional elements that the applicant identifies, are interpreted by the Examiner as being directed to abstract idea and not additional elements.  The additional elements identified above are not significant enough to overcome the 101 rejection.  
Regarding arguments related to the 35 USC § 103 rejections, as addressed above, the rejections are withdrawn because none of the prior art of record, taken individually or in combination, teach the claimed invention as detailed in (now amended) independent claims 1, 8, and 15, wherein the novelty of the claimed invention is in the combination of limitations and not in any single limitation.  
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hasegawa et al. (JP 2004102644 A)
JP 2001503541 A 
Han (KR20120108435A)
Klein et al. (USPGPUB 2017/0169366)
Lewiner et al. (US-6097317-A)
Oster et al. (US-6137425-A)
and
S. Sharad, et al. "The smart bus for a smart city — A real-time implementation," 2016 IEEE International Conference on Advanced Networks and Telecommunications Systems (ANTS), 2016, pp. 1-6, doi: 10.1109/ANTS.2016.7947850. [online]  https://ieeexplore.ieee.org/document/7947850?source=IQplus


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Koester whose telephone number is (313)446-4837. The examiner can normally be reached Monday thru Friday 8:00AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R KOESTER/Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624